Citation Nr: 1223820	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  07-13 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for lower extremity bilateral neuropathy, to include as secondary to service-connected disability.

2.  Entitlement to an increased rating for residuals of left distal fibula fracture, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for residuals of left knee injury with arthritis, currently rated 20 percent disabling.

4.  Entitlement to an initial rating greater than 10 percent disabling for left lower extremity radiculopathy associated with a low back disorder.

5.  Entitlement to an increased rating for a low back disorder, currently rated 40 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 19, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2006 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case was previously before the Board in September 2010 and was remanded for the purpose of affording the Veteran a Board hearing, which was accomplished before the undersigned Acting Veterans Law Judge at the RO in August 2011; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.




REMAND

As for the increased rating claims, a review of the claims file reveals that pertinent evidence, including October 2010 VA examinations, has been added to the claims file since the July 2009 Supplemental Statement of the Case, the last RO adjudication of those issues.  As such, the increased rating issues must be remanded to the RO for review and reconsideration.  Disabled American Veterans (DAV) v Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 19.37(a) (2011).

At his August 2011 Board hearing the Veteran appeared to indicate that he had recently undergone a VA neurological evaluation; review of the claims file reveals that document is not of record, so on remand, it and other VA records should be obtained and associated with the Veteran's claims file.

As for the issue of entitlement to service connection for bilateral lower extremity neuropathy, an April 2008 VA medical record stated that the etiology of the Veteran's peripheral neuropathy was unclear.  Based on the nature of the Veteran's assertions and in light of the evidence of record, the Board finds that a VA examination is needed prior to adjudicating this secondary service connection issue.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented therein.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At his August 2011 Board hearing, the Veteran provided credible testimony indicating that the service-connected disabilities on appeal had worsened since his last VA examinations in October 2010.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).

A January 2011 RO decision awarded the Veteran entitlement to TDIU, effective January 19, 2010.  At his August 2011 Board hearing, the Veteran expressed disagreement with the effective date assigned for the TDIU.  The Veteran's testimony constitutes a notice of disagreement (See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement within the meaning of 38 U.S.C. § 7105(b)).  This issue must, therefore, be remanded for issuance of a Statement of the Case pursuant to 38 C.F.R. § 20.200.  See Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain all VA treatment records of the Veteran dated from March 2010 to the present and associate them with the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his left or right lower extremity neuropathy.  Provide the examiner with the Veteran's claims file and a copy of this Remand, and ask that both be reviewed.  Following physical examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left or right lower extremity neuropathy directly related to his military service, or was caused or aggravated by a service-connected disability.  The examiner should fully explain all opinions stated.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left distal fibula, left knee, left lower extremity radiculopathy, and low back disabilities.  The claims file must be made available to the examiner for review in connection with any examination scheduled.  All indicated studies should be performed, and all findings reported in detail.

4.  Issue a Statement of the Case for the issue of entitlement to a TDIU prior to January 19, 2010.  Only if the Veteran perfects an appeal as to the issue should that issue be certified to the Board.

5.  Readjudicate the issues of entitlement to an increased rating for residuals of left distal fibula fracture, entitlement to an increased rating for residuals of left knee injury with arthritis, entitlement to a higher initial rating for left lower extremity radiculopathy, entitlement to an increased rating for a low back disorder, and entitlement to service connection for bilateral lower extremity neuropathy.  If any benefit sought is not granted to the Veteran's satisfaction, issue a Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



